Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (No. 333-136789), on Form S-3 (No. 333-143307) and on Form S-3 (No. 333-148405) of RAM Holdings, Ltd. of our report dated March 17, 2008, relating to the financial statements, financial statement schedules and the effectiveness of internal control over financial reporting, which appears in this form 10-K. PricewaterhouseCoopers Hamilton, Bermuda March 17, 2008
